Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 11 July 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



July 11th. 1793.

The Secretary of State presents his Compliments to Messrs. Viar and Jaudenes, and informs them that the government of the United States having occasion to send public dispatches to their Commissioners plenipotentiary at the Court of Madrid, James Blake, a Citizen of the United States is employed as their Courier to be the Bearer of them. He is to embark on board the Ship bound from this port to Cadiz in Spain, and the Secretary of State asks from the Commissioners of Spain their Passport for the said Courier, in such form as may protect his person and dispatches from harm and search both by Sea and Land. The Secretary of State offers to have conveyed by the same person any dispatches they may chuse to transmit by him to the country he is going to. He departs the 13th. instant.
